Order entered May 23, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00378-CV

                                  IN RE: TODD PRUETT

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-07463

                                         ORDER
       We GRANT appellant’s May 16, 2013 motion to recover documents. We DIRECT the

Clerk of this Court to send appellant a copy of the petition for writ of mandamus and

accompanying documents that he filed with this Court.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE